UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7447



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM EUGENE WEBB, a/k/a James Thomas Webb,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-99-373)


Submitted:   January 16, 2002             Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Eugene Webb, Appellant Pro Se. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Eugene Webb appeals from the district court’s order

affirming the order of the magistrate judge denying his motion for

production of a trial transcript at Government expense. Webb seeks

the transcript to aid his preparation of a 28 U.S.C. § 2255 (2000)

motion.   However, as there is no § 2255 motion pending, Webb is not

entitled to a free transcript.    28 U.S.C. § 753(f) (2000); see also

United States v. Horvath, 157 F.3d 131, 132-33 (2nd Cir. 1998).

The district court will examine the file and records of the case

when the motion is filed.        Rule 4(b), Rules Governing § 2255

Proceedings.   Webb is not required to set forth his claims in great

detail in filing the § 2255 motion.     Rule 2(b), Rules Governing §

2255 Proceedings.   Therefore, we affirm the order of the district

court. We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2